Citation Nr: 1230044	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-41 490	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	James L. Hardiman, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypertension and for erectile dysfunction.  

In October 2007, the Veteran testified via videoconference, at the RO, before the undersigned Veterans Law Judge.  

In February 2008, the Board remanded the issues of entitlement to service connection for hypertension and erectile dysfunction for further development, to include obtaining the Veteran's records from the Social Security Administration (SSA), and scheduling him for VA examinations.  The record reflects that SSA records were obtained for the Veteran and that VA examinations/opinions were obtained in November 2009.  While there was substantial compliance with the remand directives of February 2008 regarding the claim for service connection for hypertension; for reasons set forth below, the Board finds that, because of deficiencies in the VA examiner's opinion regarding the claim for service connection for erectile dysfunction, there has not been substantial compliance with the remand directives of February 2008 regarding the claim for service connection for erectile dysfunction, and another remand of that issue only is warranted.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a statement dated in July 2012, the Veteran essentially contended that he was still appealing the claim for entitlement to an earlier effective date for the grant of service connection for Type II diabetes.  In the February 2008 decision, however, the Board denied the Veteran's claim for an effective date earlier than June 30, 2004 for the grant of service connection and a 20 percent initial rating for diabetes mellitus.  The Veteran filed a motion for reconsideration of the Board's February 2008 decision in January 2009, however, before the Board decided this motion, the Veteran filed a notice of appeal (NOA), of the Board's February 2008 decision, with the U.S. Court of Appeals for Veterans Claims (Court).  Because the Board had not ruled on the motion for reconsideration at the time a NOA was filed, the Board's February 2008 decision was not final and could not yet be subject to an appeal with the Court.  Accordingly, in January 2010, the Court issued an Order, dismissing the Veteran's NOA for lack of jurisdiction.  Thereafter, however, after the Board denied the Veteran's motion for reconsideration, and the Board's February 2008 decision became final, the Veteran filed another NOA with the Court.  In a memorandum decision, dated in September 2011, the Court noted, in pertinent part, that the Veteran raised no argument regarding the claim for an earlier effective date for the grant of service connection for diabetes mellitus, and found that any issues concerning this matter were deemed abandoned.  Thus, the claim for an earlier effective date for the grant of service connection for diabetes mellitus is not before the Board at this time.  

A review of the record shows that the Veteran has filed informal claims, and subsequent inquiries, regarding "lost of use right dropped foot"; for arthritis of the left knee; for painful motion or pain and suffering; for painful motion of the right toes and ankle; and for arthritis.  It appears from the representations made in an email sent by the RO to the office of a U.S. Senator, in February 2012, that these inquiries by the Veteran have been sent to the appropriate unit at the RO for review.  It is unclear as the status of these claims; thus, they are referred to the RO for any action deemed appropriate.  

With regard to the Veteran's claims for specially adapted housing or a special home adaptation grant, the record reflects that by December 2009 rating decision, the RO denied entitlement to both.  The Veteran filed a notice of disagreement, and in September 2011, a statement of the case was issued.  Thereafter, the Veteran filed a substantive appeal (VA Form 9), but was advised by the RO, in a letter dated in January 2012, that his VA Form 9 was untimely.  A review of the Veteran's Virtual VA e-folder shows that in a June 2012 letter, he was advised by the RO that his written disagreement, concerning the RO's January 2012 decision regarding the timeliness of a VA Form 9, had been received.  As there are no additional documents regarding this matter, either in the claims folder or the Veteran's Virtual VA e-folder, these issues are not before the Board at this time.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension had an onset in service, or is otherwise related to active service or to a service-connected disability, on either a causation or aggravation basis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2004, May 2006, and July 2006 that fully addressed the notice elements, and the August 2004 letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the May and July 2006 letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  All identified and available service and post-service treatment records for the Veteran have been obtained.  In addition, the Veteran underwent VA examinations in January 2005 and November 2009 and each examination included a review of the claims folder and a history obtained from the Veteran.  In addition, on both VA examinations, the clinical findings were reported, along with diagnoses and opinions, which were supported in the record.  The January 2005 and November 2009 VA examination reports are therefore adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records show that in April 2002 the Veteran's blood pressure was noted to be elevated, at 183/104, which was apparently new.  The impression was hypertension, and he was prescribed medication to control his blood pressure.  In August 2002, it was noted that he had been started on blood pressure medicine for newly diagnosed hypertension.  In September 2002, he had high glucose/cholesterol readings.  In February 2003, a laboratory report showed that the Veteran had elevated glucose levels.  In May 2004, the assessment was diabetes mellitus.  In June 2004, he was noted to have newly diagnosed diabetes mellitus.  

On VA examination in January 2005, the diagnoses included diabetes mellitus and hypertension.  The VA examiner opined that the Veteran's hypertension was not secondary to his diabetes mellitus, noting that his hypertension was diagnosed in 2002 and diabetes mellitus was diagnosed in 2004.  The examiner concluded that there was no relationship between the Veteran's hypertension and diabetes mellitus.  

On VA examination in November 2009, the examiner indicated that the Veteran was first diagnosed with hypertension in April 2002, and was diagnosed with diabetes mellitus by May 2004.  The examiner indicated it would be mere speculation to state that his diabetes developed earlier than 2004, and that there was not sufficient laboratory data available, noting that the recorded 220 glucose level on August 7, 2002, was most likely not fasting and may have been immediately following lunch, since it was drawn at 12:38 p.m.  The VA examiner opined that the Veteran's diabetes did not cause or aggravate his hypertension, as the hypertension did predate the diagnosis of diabetes.  The examiner explained that diabetes mellitus had to have sufficient time to cause the renal impairment to result in hypertension, and that the current laboratory results revealed normal BUN of 12, creatinine of 1.0, and urine microalbumin at 3.5.  The examiner also noted that the Veteran had multiple other risk factors for the development of hypertension, including a 20 pack a year smoking history, obesity, race, age, inactivity, and possible hyperlipidemia.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Secondary service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran essentially contends that his hypertension had an onset after service and is secondary to his service-connected diabetes mellitus.   The Board initially notes that the Veteran does have a current disability of hypertension, as shown by the competent medical evidence of record.  STRs show no report or finding of hypertension, and the Veteran has not alleged otherwise. 

The question to be resolved is whether the Veteran's hypertension is causally related to his service-connected diabetes mellitus, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  In that regard, in November 2009, a VA examiner addressed the questions of causation and aggravation.  The Board finds that the VA examiner's opinion is pertinent and probative of the issue of whether the Veteran's hypertension is attributable to his diabetes mellitus.  Moreover, the VA examiner's opinion included a review of the claims folder, cited to the rationale behind the opinion, and provided an explanation for the opinion.  Additionally, a review of the record shows no competent medical evidence to the contrary. 

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those statements and contentions.  Where, as here, his hypertension has not been shown by objective medical evidence to have been worsened or aggravated by his diabetes mellitus, there is in essence no objective support within the record for his contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  Espiritu v. Derwinski, supra.  The considered opinions of a layperson cannot reasonably approach the probity of, much less outweigh, the informed medical judgment of a VA physician, as based on and supported by a medically informed review of the record.  The Board concludes that in this case the objective medical evidence outweigh the opinions, though sincere, of the Veteran. 

The preponderance of the evidence is therefore against the claim of service connection for hypertension on both a direct basis and as secondary to the service-connected diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for hypertension is denied.



REMAND

The Veteran essentially contends that his erectile dysfunction is related to his service-connected diabetes mellitus.  VA treatment records reveal that in May 2004 he complained of slight erectile dysfunction, and the assessment included erectile dysfunction.  Thus, he has a current disability of erectile dysfunction.  

The Board notes that two VA examination reports addressed the possible etiology of the Veteran's erectile dysfunction.  On a VA examination in January 2005, the examiner noted that his erectile dysfunction predated the diagnosis for diabetes mellitus, and opined that the likely cause of erectile dysfunction was hypogonadism.  In an addendum, a VA endocrinologist noted that the Veteran had hypogonadism, which was the cause of his erectile dysfunction, "which antedated his [diabetes mellitus] diagnosis".  On a VA examination in November 2009, the examiner opined that the Veteran's erectile dysfunction was not related to his diabetes, as he was diagnosed with diabetes in 2004 and the erectile dysfunction problem started in 2005, by his report.  The examiner opined that it was not likely that the Veteran's diabetes caused his erectile dysfunction, and that he did have other comorbid conditions that could contribute to the development of erectile dysfunction including morbid obesity, hypertension, smoking history, possibly hyperlipidemia.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA examination reports from 2005 and 2009, the Board concludes that such examinations are inadequate and another is warranted.  The Board acknowledges that the VA examiners both specifically addressed whether the Veteran's erectile dysfunction was related to or caused by diabetes mellitus, but did not specifically address whether his erectile dysfunction was aggravated or worsened by his diabetes mellitus.  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, supra.  Thus, based on the foregoing, the Board concludes that a medical opinion, on the question of whether the Veteran's erectile dysfunction is as likely as not aggravated by his service-connected diabetes mellitus, is needed.  Stegall v. West, supra; Barr v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA examiner who provided the November 2009 examination report and opinion (regarding erectile dysfunction) to review the Veteran's claims folder, and specifically note that such review has been accomplished.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus.  The examiner must explain the rationale for any opinions given.  If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.  If the original VA examiner (from 2009) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.  

2. Thereafter, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and he should also be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


